AMENDMENT TO
AGREEMENT AND PLAN OF MERGER
 
This Amendment to Agreement and Plan of Merger (this “Amendment”) is made as of
December 11, 2006 by and among CAPITAL GROWTH SYSTEMS, INC., a Florida
corporation (“Capital Growth”), GLOBAL CAPACITY MERGER SUB, INC., a Texas
corporation (“Global Capacity Mergeco”), GLOBAL CAPACITY GROUP, INC., a Texas
corporation (“Global Capacity”), JOHN ABRAHAM (“Abraham”) and DAVID P. WALSH
(“Walsh”), (Abraham and Walsh are hereinafter collectively referred to as the
“Shareholders”), under the following circumstances:
 
R E C I T A L S
 
A.    The parties hereto entered into an Agreement and Plan of Merger dated as
of October 6, 2006 (the “Merger Agreement”), pursuant to which Capital Growth
agreed to acquire Global Capacity as part of a reverse triangular merger under
which Global Capacity Mergeco will merge with and into Global Capacity, with
Global Capacity continuing as the surviving corporation (the “Merger”).
 
B.    The Merger Agreement provides that the Shareholders are eligible to
receive certain Contingent Consideration if certain Annualized Gross Revenue and
Annualized Gross Margin thresholds are satisfied.
 
C.    At the option of Capital Growth, the Second Period Contingent
Consideration may be paid, in whole or in part, in Capital Growth Common Stock
(the “Transaction Shares”).
 
D.    The Merger Agreement provides that the Transaction Shares shall be
entitled to registration rights on a parri passu basis with the registration
rights granted to the investors in the private offering and/or financing to be
effected by Capital Growth prior to the Closing Date (the “Investors”).
 
E.    The parties desire to amend the Merger Agreement to clarify that it is not
the intent of Section 10.1 of the Merger Agreement to entitle Shareholders to
participate in the same registration in which the Investors participate, but to
participate in the Capital Growth registration statement that next follows the
issuance of the Transaction Shares, which registration statement will, in any
event, be filed within 90 days after the issuance of the Transaction Shares.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:
 
1.    Amendment to Merger Agreement. The Merger Agreement shall be, and it
hereby is, amended as follows:
 
(A)    The first sentence of Section 10.1 of the Merger Agreement shall be, and
it hereby is, deleted and the following shall be added in lieu thereof:


--------------------------------------------------------------------------------



“The Transaction Shares will be unregistered, restricted stock, and shall be
subject to the registration rights set forth in the Registration Rights
Agreement attached hereto as Exhibit 10.1. The registration rights granted with
respect to the Transaction Shares shall be granted with respect to a Capital
Growth registration statement to be filed within 90 days after issuance of the
Transaction Shares. This provision shall be self-executing and the registration
rights under the Registration Rights Agreement shall arise upon issuance of the
Transaction Shares even if said Registration Rights Agreement is not executed.”
 
2.    Miscellaneous.
 
(A)    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
 
(B)    Effectiveness. This Amendment shall become effective on the date on which
all of the parties hereto shall have signed a copy hereof (whether the same or
different copies).
 
(C)    Headings Descriptive; Capitalized Terms. The headings of the several
sections and subsections of this Amendment are inserted for convenience only and
shall not in any way affect the meaning or construction of any provision of this
Amendment. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Merger Agreement, as amended.
 
(D)    Severability. In the event that any provision of this Amendment is deemed
to be invalid by reason of the operation of law, or by reason of the
interpretation placed thereon by any court, this Amendment shall be construed as
not containing such provision and the invalidity of such provision shall not
effect the validity of any other provision hereof, and any and all other
provisions hereof which otherwise are lawful and valid shall remain in full
force and effect.
 
[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Amendment as of the day and year first above written.
 
CAPITAL GROWTH SYSTEMS, INC.
 
By:
/s/ Thomas G. Hudson  
Name:
Thomas G. Hudson  
Title:
Chief Executive Officer    
GLOBAL CAPACITY MERGER SUB, INC.
 
By:
/s/ Thomas G. Hudson  
Name:
Thomas G. Hudson  
Title:
Chief Executive Officer    
GLOBAL CAPACITY GROUP, INC.
 
By:
/s/ David Walsh  
Name:
David Walsh  
Title:
President       /s/ John Abraham  
JOHN ABRAHAM
    /s/ David P. Walsh  
DAVID P. WALSH
 



JOINDER
 
The undersigned, being the spouses of the Shareholders, hereby join in the
execution of this Amendment for purposes of consenting to the transactions
hereunder to the extent such consent is required by any community property laws.
 
/s/ Wendy S. Walsh 
WENDY S. WALSH
    /s/ Julie Abraham  
JULIE ABRAHAM
 



 

--------------------------------------------------------------------------------

